     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 1 of 30 Page ID #:7653



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
 5   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)
 7   Assistant United States Attorney
     Senior Trial Attorney, National Security Division
 8        1500 United States Courthouse
          312 North Spring Street
 9        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12   EVAN N. TURGEON (D.C. Bar No. 1010816)
     Trial Attorney, National Security Division
13   United States Department of Justice
          950 Pennsylvania Avenue, N.W., Suite 7700
14        Washington, D.C. 20530
          Telephone: (202) 353-0176
15        E-mail:      evan.turgeon@usdoj.gov

16   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
17
                              UNITED STATES DISTRICT COURT
18
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
     UNITED STATES OF AMERICA,                    No. LACR19-642-VAP
20                                                No. LACR20-155-VAP
                 Plaintiff,
21                                                GOVERNMENT’S OPPOSITION TO
                      v.                          DEFENDANT’S MOTION FOR RELEASE
22                                                PENDING APPEAL; MEMORANDUM OF
     IMAAD SHAH ZUBERI,                           POINTS AND AUTHORITIES;
23                                                DECLARATIONS OF JOHN M. LUCERO AND
                 Defendant.                       DANIEL J. O’BRIEN
24
                                                  Hearing Date: June 7, 2021
25                                                Time: 9:00 a.m.
                                                  Courtroom: 8A
26

27

28
                                              1
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 2 of 30 Page ID #:7654



 1
           Plaintiff United States of America, by and through its counsel
 2
     of record, the United States Attorney for the Central District of
 3
     California, hereby opposes defendant Imaad Shah Zuberi’s motion for
 4
     release pending appeal.
 5
           This opposition is based upon the attached Memorandum of Points
 6
     and Authorities, the attached Declarations of John M. Lucero and
 7
     Daniel J. O’Brien, and the files and records in this case.
 8
      Dated: May 17, 2021                  Respectfully submitted,
 9
                                           TRACY L. WILKISON
10                                         Acting United States Attorney

11                                         BRANDON D. FOX
                                           Assistant United States Attorney
12                                         Chief, Criminal Division

13
                                                 /s/
14                                         DANIEL J. O’BRIEN
                                           Assistant United States Attorney
15

16
                                                 /s/
17                                         ELISA FERNANDEZ
                                           Assistant United States Attorney
18

19
                                                 /s/
20                                         JUDITH A. HEINZ
                                           Senior Trial Attorney
21

22
                                                 /s/
23                                         EVAN N. TURGEON
                                           Trial Attorney
24
                                           Attorneys for Plaintiff
25                                         UNITED STATES OF AMERICA

26

27

28

                                               2
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 3 of 30 Page ID #:7655



 1                                  TABLE OF CONTENTS

 2   DESCRIPTION                                                                  PAGE

 3   TABLE OF AUTHORITIES...............................................ii

 4   MEMORANDUM OF POINTS AND AUTHORITIES................................1

 5   I.    INTRODUCTION...................................................1

 6   II.   DEFENDANT CANNOT DEMONSTRATE BY CLEAR AND CONVINCING
           EVIDENCE THAT HE IS NOT LIKELY TO FLEE DURING THE PENDENCY
 7         OF HIS APPEAL..................................................2

 8   III. DEFENDANT HAS NOT RAISED SUBSTANTIAL QUESTIONS OF LAW OR
          FACT THAT ARE LIKELY TO RESULT IN REVERSAL, NEW TRIAL, NO
 9        TERM OF IMPRISONMENT, OR A TERM OF IMPRISONMENT LESS THAN
          THE DURATION OF THE APPEAL PROCESS.............................4
10
           A.    Defendant Ignores the Standards of Review that Govern
11               the Issues on Appeal......................................4
12         B.    Even If Successful, Defendant’s Challenge Is Not
                 Likely to Result in a Term of Imprisonment Less than
13               the Duration of the Appeal Process........................6
14         C.    Defendant’s “Brady” Claims Do Not Concern Brady
                 Material..................................................7
15
           D.    Defendant Has Failed to Raise a Substantial Question
16               of Law or Fact as To His Sixth Amendment Claim............9
17         E.    The Government Did Not Fraudulently Induce...............14
18         Defendant’s Guilty Plea.......................................14
19         F.    The Government’s Position on the Application of the
                 Obstruction of Justice Adjustment at Sentencing Was
20               Entirely Consistent With Its Position in Its
                 Classified Sentencing Position Pleading..................18
21
     IV.   CONCLUSION....................................................21
22

23

24

25

26

27

28

                                              i
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 4 of 30 Page ID #:7656



 1                                TABLE OF AUTHORITIES

 2   DESCRIPTION                                                                  PAGE

 3                                                                             Page(s)

 4   Cases
 5   Cuyler v. Sullivan,
       446 U.S. 335 (1980) .............................................. 10
 6
     Holloway v. Arkansas,
 7     435 U.S. 475 (1978) .............................................. 12
     Lockhart v. Terhune,
 8     250 F3d 1223 (9th Cir. 2001) ..................................... 12
     McNeil v. Wisconsin,
 9     501 U.S. 171 (1991) ............................................... 9
     Mickens v. Taylor,
10     535 U.S. 162 (2001) .............................................. 12
11   United States v. Allen,
       831 F.2d 1487 (1987) ............................................. 11
12   United States v. Baker,
       790 F.2d 1437 (9th Cir. 1986) ................................. 5, 13
13   United States v. Fokker Services B.V.,
       818 F.3d 733 (D.C. Cir. 2016) ..................................... 8
14   United States v. Gouveia,
15     467 U.S. 180 (1984) ............................................... 9
     United States v. Handy,
16     761 F.2d 1279 (9th Cir. 1985) .................................. 1, 2
     United States v. King,
17     257 F.3d 1013 (9th Cir. 2001) ................................. 5, 18
     United States v. Mills,
18     641 F.2d 785 (9th Cir. 1981) ..................................... 10
     United States v. Moody,
19
       778 F.2d 1380 (9th Cir. 1985) .................................... 13
20   United States v. Nagra,
       147 F.3d 875 (9th Cir. 1998) .............................. 5, 18, 21
21   United States v. Percy,
       250 F.3d 720 (9th Cir. 2001) ..................................... 10
22   United States v. Sustaita,
       1 F.3d 950 (9th Cir. 1993) ............................... 13, 14, 16
23
     United States v. Walter-Eze,
24     869 F.3d 891 (9th Cir. 2017) ..................................... 12
     Willis v. United States,
25     614 F.2d 1200 (9th Cir. 1979) .................................... 11
     Wood v. Georgia,
26     450 U.S. 261 (1981) .......................................... 10, 12
27

28

                                             ii
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 5 of 30 Page ID #:7657



 1   Statutes

 2   18   U.S.C.   §   3141.................................................... 2
     18   U.S.C.   §   3142.................................................... 3
 3   18   U.S.C.   §   3143(b)(1).............................................. 1
 4   18   U.S.C.   §   3553(a)(6)............................................. 13

 5   Rules

 6   Fed. R. Crim. P 11(e)............................................... 5
     Fed. R. Crim. P. 11(d)(2)(B)....................................... 10
 7   USSG § 3C1.1....................................................... 19
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             iii
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 6 of 30 Page ID #:7658



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.    INTRODUCTION

 3         Title 18, United States Code, Section 3143(b)(1) requires that:

 4         “a judicial officer shall order that a person who has been
           found guilty of an offense and sentenced to a term of
 5         imprisonment, and who has filed an appeal or a petition for
           a writ of certiorari, be detained, unless the judicial
 6         officer finds—

 7              (A)   by clear and convincing evidence that the person
           is not likely to flee or pose a danger to the safety of any
 8         other person or the community if released under section
           3142(b) or (c) of this title; and
 9
                (B) that the appeal is not for the purpose of delay
10         and raises a substantial question of law or fact likely to
           result in—
11
                       (i)    reversal,
12
                       (ii)   an order for a new trial,
13
                     (iii) a sentence that does not include a term of
14         imprisonment, or
15                   (iv) a reduced sentence to a term of
           imprisonment less than the total of the time already served
16         plus the expected duration of the appeal process.”
17   18 U.S.C. § 3143(b)(1) (emphasis added).
18         Defendant cannot satisfy by the clear and convincing evidence
19   standard that he is not likely to flee should his release be extended

20   beyond the current date of June 18, 2021.

21         Defendant also cannot demonstrate that his appeal raises a

22   “substantial question of law or fact” under § 3143(b).            A

23   “substantial question” refers to an issue that is “fairly debatable”

24   or “fairly doubtful,” and is of more substance than would be

25   necessary to a finding that it is not frivolous.           United States v.

26   Handy, 761 F.2d 1279, 1283 (9th Cir. 1985).          “Fairly debatable”

27   questions are those that are novel or not readily answerable, or that

28
                                              1
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 7 of 30 Page ID #:7659



 1   pose issues “‘debatable among jurists of reason.’”           Id. at 1281-82.

 2   This standard does not require that reversal be more likely than not,

 3   id. at 1280-81, but neither is it so toothless that it eviscerates

 4   Congress’ intent to “tighten[] the standards for bail pending

 5   appeal[.]”     Id. at 1283.

 6         Defendant’s claims raise no substantial basis for reversal, new

 7   trial, non-custodial sentence, or a reduced sentence below the

 8   expected duration of the appeal because they are dependent upon

 9   defendant obtaining permission to set aside his guilty plea and void

10   his plea agreement.      Defendant cannot show a “manifest injustice” in

11   this case that would merit such extraordinary relief.            Even if the

12   Court embraced defendant’s acceptance-of-responsibility and Brady

13   arguments that pertain to the Federal Election Campaign Act (“FECA”)
14   and Foreign Agents Registration Act (“FARA”) counts (which it should
15   not), the other counts would remain.         This Court sentenced defendant
16   to a twelve-year term of imprisonment.         (Dkt. 332)1    The sentencing
17   guidelines for the tax count recommended 97-121 months and the Court
18   imposed a 60-month sentence on that count.          The Court also imposed a
19   consecutive 84-month sentence on the obstruction count.            (Id.)

20   II.   DEFENDANT CANNOT DEMONSTRATE BY CLEAR AND CONVINCING EVIDENCE
           THAT HE IS NOT LIKELY TO FLEE DURING THE PENDENCY OF HIS APPEAL
21

22         After sentencing, pursuant to authority granted by 18 U.S.C. §
23   3141, the Court ordered defendant released until his surrender to the
24   U.S. Bureau of Prisons (“USBOP”) on May 25, 2021.            (Dkt. 336)    On May
25   3, 2021, at a hearing on a defense motion, the Court extended
26

27

28
           1   References to “Dkt” are to the docket in CR 19-642-VAP.
                                           2
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 8 of 30 Page ID #:7660



 1   defendant’s surrender date to June 18, 2021.          (Dkt. 364)    As the

 2   Court’s comments at the hearing made clear, the reason for this

 3   extension was to provide defendant with additional time to be

 4   vaccinated against the coronavirus.2

 5         Throughout the post-sentencing period of release, the Court has

 6   imposed, pursuant to 18 U.S.C. § 3142, in various iterations,

 7   conditions of release to mitigate the risk of defendant’s flight.                At

 8   the May 3 hearing, the Court directed the government to file a motion

 9   setting forth its recommendation for additional conditions to reduce

10   the risk of flight.

11         The government’s motion, which the court granted in part, was

12   based upon the incontrovertible fact that circumstances have changed

13   over the course of defendant’s release.         (Dkt. 351)3    The entire
14   basis for release pending surrender has changed because vaccinations
15   are now widely available and the pandemic has eased.            Moreover,
16   defendant has not demonstrated good faith, honesty, reliability, or
17   responsible behavior during the period of release.            He misled the
18   Court by offering contradictory explanations as to why he has not
19

20

21        2 Indeed, the Court calculated that if defendant were to obtain
     his first vaccination dose by May 7, 2021, defendant would have ample
22   time prior to his surrender to both obtain a second vaccination dose
     and benefit from the two-week efficacy period recommended by the
23   Centers for Disease Control and Prevention (“CDC”).
24        3 Factors that demonstrate defendant’s likely flight remain
     unchanged. Defendant was born in Pakistan, has family in Pakistan,
25   routinely traveled overseas, and has real estate holdings and bank
     accounts overseas worth many millions of dollars. Defendant’s wife
26   was born in China and their children are of pre-school age. (Dkt.
     328) Defendant has a history of obstructing justice, engaging in
27   tactics of delay, and not accepting responsibility for his criminal
     conduct. (Dkt. 42, 53, 229, & 267) The Court imposed a sentence of
28   12 years imprisonment rather than the sentence of home confinement
     that defendant sought. (Dkt. 328)
                                        3
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 9 of 30 Page ID #:7661



 1   been vaccinated.      He violated the terms of his release on multiple

 2   occasions.    He has shown contempt for the law by continuing to

 3   violate FARA and by perpetrating a fraud upon the government by

 4   collecting social security benefits in the name of his deceased

 5   father.    (See attached Declaration of John M. Lucero)          He has

 6   associated with an individual charged in both federal and state

 7   courts with money laundering and suspiciously offered that defendant

 8   a “gift” of $100,000 so that he might post bail.           (Dkt. 351)

 9         The extension of defendant’s surrender to June 18 was another

10   changed circumstance that will necessarily tax the government’s

11   ability to monitor defendant’s whereabouts effectively over the next

12   month.     Granting defendant’s release throughout the entire appellate

13   process would increase the risk of his flight to a much greater

14   degree.    It would be impractical for the government to maintain

15   effective surveillance for such a lengthy period.           There are no

16   conditions of release that provide clear and convincing proof that

17   defendant is not likely to flee over this extended time.

18   III. DEFENDANT HAS NOT RAISED SUBSTANTIAL QUESTIONS OF LAW OR FACT
          THAT ARE LIKELY TO RESULT IN REVERSAL, NEW TRIAL, NO TERM OF
19        IMPRISONMENT, OR A TERM OF IMPRISONMENT LESS THAN THE DURATION
          OF THE APPEAL PROCESS
20
           A.     Defendant Ignores the Standards of Review that Govern the
21                Issues on Appeal

22         For purposes of determining whether defendant raises

23   “substantial questions of law or fact,” it is necessary to consider

24   the posture in which these arguments will be reviewed by the Ninth

25   Circuit.    Defendant incorrectly suggests that the “setting aside” of

26   his plea agreement will be reviewed under the plain error standard.

27   (Dkt. 368 at 2, 19)      Instead, under Ninth Circuit precedent,

28   permitting a defendant to set aside a guilty plea requires a showing

                                               4
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 10 of 30 Page ID #:7662



 1    of “manifest injustice.”      Because defendant’s claims do not

 2    demonstrate manifest injustice (or even plain error), defendant has

 3    not raised “substantial questions” under § 3143.

 4          After the court imposes sentence, a defendant may not withdraw a

 5    plea of guilty and the plea may only be set aside on direct appeal or

 6    collateral attack.     Fed. R. Crim. P 11(e); United States v. King, 257

 7    F.3d 1013, 1023 (9th Cir. 2001); United States v. Baker, 790 F.2d

 8    1437 (9th Cir. 1986).      To prevail on such a post-conviction appeal to

 9    set aside a guilty plea, a defendant must demonstrate “a fundamental

10    defect which inherently results in a complete miscarriage of justice”

11    or “an omission inconsistent with the rudimentary demands of fair

12    procedure.”    Baker, 790 F.2d at 14.      A defendant’s dissatisfaction

13    with his sentence does not meet this standard.          See King, 257 F.3d at
14    1024 (“Given the evidence indicating [defendant] hoped to withdraw
15    his plea primarily because he was unhappy with his sentence, denial
16    of his request creates no manifest injustice.”); United States v.
17    Nagra, 147 F.3d 875, 880 (9th Cir. 1998) (“There can be no manifest
18    injustice in refusing to permit a defendant to withdraw a guilty plea
19    when there is no serious contention that the defendant is innocent of

20    the crimes charged.”).4

21          As detailed below, none of defendant’s claims meet this standard

22    because none supports the contention that defendant was actually

23    innocent of the crimes to which he pleaded guilty.           Indeed, at no

24

25

26          4To the extent that defendant plans to appeal the substance of
      the Court’s sentence, the Ninth Circuit will review this Court’s
27    application of the Guidelines to the facts for abuse of discretion
      and this Court’s factual findings for clear error. See King, 257
28    F.3d at 1024. Defendant has not identified a substantial question
      regarding the Court’s rulings under these standards.
                                         5
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 11 of 30 Page ID #:7663



 1    point -- including in the instant motion -- has defendant ever

 2    asserted factual innocence.

 3          B.     Even If Successful, Defendant’s Challenge Is Not Likely to
                   Result in a Term of Imprisonment Less than the Duration of
 4                 the Appeal Process

 5          Even if the Court embraced defendant’s argument that had he

 6    known prosecutors offered deferred prosecution agreements (“DPAs”) to

 7    other individuals in connection with the filing of FECA charges, he

 8    would not have pleaded guilty to a FECA offense, and that this count

 9    should be set aside, the resulting Sentencing Guideline range would

10    have nevertheless resulted in a sentence far in excess of the

11    expected duration of the appeal process.         Indeed, the tax offense

12    alone resulted in a Sentencing Guideline range of 97 to 121 months

13    imprisonment.

14          Even if defendant were somehow to prevail on his claims and

15    successfully withdraw his guilty plea not only to the FECA offense,

16    but also his pleas of guilty to the FARA and tax charges, he still

17    would not satisfy § 3143’s “substantial question” standard because he

18    separately admitted facts proving his guilt as to obstruction of

19    justice.    That plea of guilty occurred at a separate change-of-plea

20    hearing and pursuant to a separate plea agreement, the terms and

21    circumstances of which defendant does not challenge.           See Case No.

22    2:20-cr-00155-VAP at Dkt. 5, 14.

23          With regard to the obstruction-of-justice count, defendant

24    offers only the baffling, counterfactual argument that if his guilty

25    pleas to the FARA, FECA, and tax charges were all set aside, he would

26    be eligible for home confinement or probation on the obstruction

27    count.     (Dkt. 368 at 24-25)    This fantasy does not account for the

28    fact that the Court imposed a separate sentence for obstruction of

                                               6
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 12 of 30 Page ID #:7664



 1    justice: 84 months imprisonment, to be served consecutively to the

 2    60-month sentence for the FARA, FECA, and tax counts.           Nothing in the

 3    record and none of defendant’s claims in his motion supports the

 4    contention that defendant is likely to receive a substantially

 5    reduced sentence for obstruction.        Moreover, defendant’s argument --

 6    that the Court could issue a shorter sentence on one count if he

 7    successfully challenges other counts -- would justify bond pending

 8    appeal in virtually any multi-count case, rendering § 3143(b)(1) a

 9    dead letter.    Challenging one sentence should not enable a defendant

10    to avoid serving another sentence.

11          C.    Defendant’s “Brady” Claims Do Not Concern Brady Material

12
            Defendant argues that DPAs executed by the government in
13
      unrelated matters constitute discoverable Brady material because such
14
      material is “favorable to the defense and bears directly on guilt or
15
      punishment.”    (Dkt. 368 at 14)     In reality, however, DPAs in
16
      unrelated cases bear on neither.
17
            By definition, a DPA in an unrelated case does not bear upon a
18
      defendant’s guilt because a DPA signatory does not admit guilt.5
19
      Although defendant argued at sentencing that “Courts Show Leniency
20
      Towards FECA Violations” (Dkt. 122 at 20-23) and the parties debated
21
      whether the Court should sentence FECA matters leniently or instead
22

23

24
            5For example, in Gilbert Chagoury’s publicly available DPA, it
25    makes clear that, among other things: (a) he did not admit legal
      guilt as to any offense; (b) he did not admit to any FARA conduct;
26    (c) he did not admit to any tax violations; (d) he did not admit to
      any obstruction conduct; (e) he did not admit to any fraud conduct;
27    (f) he was a foreign national outside the jurisdiction of the USAO;
      (g) he accepted responsibility for making $180,000 in foreign conduit
28    contributions; and (h) he provided unique cooperation as assessed by
      the USAO.
                                         7
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 13 of 30 Page ID #:7665



 1    embrace the policy statements set forth in the Sentencing Guidelines

 2    (Dkt. 233 at 15-20), a DPA does not bear upon how courts sentence

 3    individual defendants.      Indeed, during the pendency of a DPA, no

 4    conviction is entered and no sentence is imposed.

 5          A DPA is the product of prosecutorial discretion.           See United

 6    States v. Fokker Services B.V., 818 F.3d 733 (D.C. Cir. 2016)

 7    (district court lacked power to deny joint motion to suspend running

 8    of time under Speedy Trial Act based upon its view that prosecution

 9    had been too lenient in DPA because the Executive retains

10    independence with regard to charging decisions).          The existence of

11    such an agreement bears no relevance to an unrelated defendant’s

12    case, either as to that defendant’s guilt or to the punishment that

13    that defendant should receive.       Nor does it diminish the importance

14    of criminal statutes passed by Congress or policy statements and

15    guidelines issued by the U.S. Sentencing Commission.           There is no

16    duplicity in the government arguing that, “a sentence within the

17    guideline range is necessary to deter other would-be FARA and FECA

18    offenders from compromising our elections and institutions with

19    foreign cash”6 and entering into DPAs in an unrelated case.            Because

20    such information was not mitigating with respect to this defendant’s

21    sentencing, it does not constitute Brady material.7
22

23
            6The defendant has submitted no evidence that the AUSA who
24    drafted this statement was then aware of DPAs executed in connection
      with the Chagoury investigation other than a conclusory statement
25    that as a Deputy Chief, he must have been aware of actions undertaken
      by the Chief of the Public Corruption & Civil Rights Section.
26
           7 The government respectfully requests that the Court make a

27    finding that even if the Court had been aware of the resolution of
                                              (footnote cont’d on next page)
28

                                               8
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 14 of 30 Page ID #:7666



 1          D.     Defendant Has Failed to Raise a Substantial Question of Law
                   or Fact as To His Sixth Amendment Claim
 2

 3          Defendant claims that one of his several attorneys labored under
 4    an “actual conflict” that “infected” defendant’s plea and sentencing
 5    when he represented another individual in an unrelated investigation
 6    involving FECA and tax violations.        (Dkt. 385 at 10)     Defendant is
 7    unable to show a substantial issue of either law or fact as to this
 8    claim.
 9          1. The Sixth Amendment Right to Counsel Does Not Extend to Pre-
               Indictment Plea Negotiations
10
            Defendant’s principal argument is that the alleged conflict
11
      adversely affected his counsel’s advocacy during pre-indictment plea
12
      negotiations and that had defendant known that one of his counsel’s
13
      other clients had received a DPA, defendant would have rejected the
14
      plea deal.8    (Dkt. 368 at 12, 12 fn. 28)
15
            The Sixth Amendment guarantees an “accused” the right to the
16
      assistance of counsel in “all criminal prosecutions.”           U.S. Const.
17
      Amend. VI.    “[T]he right to counsel attaches only at or after the
18
      initiation of adversary judicial proceedings against the defendant”,
19
      United States v. Gouveia, 467 U.S. 180, 187-189 (1984), that is,
20
      after the initiation of criminal proceedings “by way of formal
21
      charge, preliminary hearing, indictment, information, or
22
      arraignment.”     McNeil v. Wisconsin, 501 U.S. 171, 175 (1991); see
23

24

25    Chagoury’s unrelated matter, this fact would not have altered the
      Court’s imposition of defendant’s within-guidelines sentence, which
26    was supported by the individualized analysis the Court cited in
      imposing it.
27
           8 As a threshold matter, it would not make sense for a defendant
28    to reject a plea offer and instead proceed to trial based solely upon
      the disposition of an unrelated investigation.
                                         9
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 15 of 30 Page ID #:7667



 1    United States v. Percy, 250 F.3d 720, 725 (9th Cir. 2001) (“This

 2    Circuit adheres to the bright-line rule that the Sixth Amendment's

 3    right to counsel attaches upon the initiation of formal charges.”).

 4           Here, defendant was charged via information, not by indictment.

 5    (Dkt. 1).    As such, all plea discussions occurred before any formal

 6    charge.    As defendant acknowledges, United States v. Olson makes

 7    clear that “the Sixth Amendment right to counsel does not attach to

 8    purely pre-indictment plea bargaining.”         (Dkt. 368, fn. 28)

 9    Accordingly, defendant’s Sixth Amendment claim fails as a matter of

10    law.    See United States v. Mills, 641 F.2d 785, 788 (9th Cir. 1981).

11           2. Defendant Has Failed to Raise a Substantial Question as to
                Whether an Actual Conflict of Interest Existed
12
             Seeking to avoid the unavailability of relief under the Sixth
13
      Amendment, defendant argues that his attorney was also ineffective at
14
      the change of plea hearing on November 22, 2019 and again prior to
15
      sentencing.    (Dkt. 368 at 12, fn. 28)       Defendant argues that had
16
      counsel disclosed the alleged conflict at the plea hearing or prior
17
      to sentencing “Zuberi could still have moved to withdraw the plea
18
      pursuant to Fed. R. Crim. P. 11(d)(2)(B).”         (Dkt. 368 at 12-13)
19
             The Sixth Amendment affords a defendant the right to be
20
      represented by counsel whose loyalties are undivided.           See Wood v.
21
      Georgia, 450 U.S. 261, 271 (1981).        To establish a Sixth Amendment
22
      violation based on a conflict of interest, a defendant must show: (1)
23
      that counsel actively represented conflicting interests, and (2) that
24
      an actual conflict of interest adversely affected his lawyer's
25
      performance.    See Cuyler v. Sullivan, 446 U.S. 335, 350 (1980).           The
26
      mere “possibility of conflict is insufficient to impugn a criminal
27
      conviction.”    Id.   Instead, “the conflict must be actual rather than
28

                                              10
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 16 of 30 Page ID #:7668



 1    potential or speculative.”       See United States v. Allen, 831 F.2d

 2    1487, 1495 (1987).     The Ninth Circuit requires “a factual showing on

 3    the record that a conflict existed, for ‘while we cannot indulge in

 4    nice calculations about the amount of prejudice which results from a

 5    conflict of interest . . . , neither can we create a conflict of

 6    interest out of mere conjecture as to what might have been shown.’”

 7    Willis v. United States, 614 F.2d 1200, 1203 (9th Cir. 1979).

 8          Defendant has failed to raise a substantial issue as to the

 9    threshold requirement for seeking relief under the Sixth Amendment --

10    that a conflict, in fact, existed.        Defendant has not identified

11    anything in the record to demonstrate an actual conflict; instead, he

12    merely speculates that because his counsel represented Arsan, a

13    client in an unrelated matter, on unrelated tax and FECA charges, the

14    attorney must have had divided loyalties.         (Dkt. 39 at 8-13)      But the

15    charges against defendant have nothing to do with Arsan, Chagoury,9

16    or any other individual (“the Chagoury Subjects”) who entered into a
17    DPA with the government.      Defendant does not allege that the Chagoury
18    Subjects were targets, subjects, or witnesses in either of the
19    investigations that resulted in defendant twice pleading guilty.

20    Defendant alleges no facts that would raise a substantial question as

21    to whether defendant’s interests were averse to those of the Chagoury

22    Subjects.

23          The cases relied upon by the defendant are inapposite.           All the

24    cases cited by defendant involve conflict concerns arising out of

25

26

27          9Defendant does not assert that the attorney labored under a
      conflict as to Chagoury, but merely speculates that he likely knew of
28    all three individuals who received DPAs “because the cases were
      investigated together for the same scheme.” (Dkt. 368 at fn. 24)
                                         11
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 17 of 30 Page ID #:7669



 1    multiple representations within the same case or investigation.             In

 2    Wood v. Georgia, 450 U.S. 261, 271 (1981), the Supreme Court

 3    discussed a conflict of interest where all three defendants in the

 4    same case had been represented by a single lawyer.           In Holloway v.

 5    Arkansas, 435 U.S. 475, 490 (1978), a single attorney represented

 6    three defendants in the same trial.          In Lockhart v. Terhune, 250 F3d

 7    1223, 1230 (9th Cir. 2001), the defense attorney simultaneously

 8    represented two clients who were implicated in the same murder.             In

 9    Mickens v. Taylor, 535 U.S. 162, 163-67 (2001), defendant’s claim was

10    based on counsel having previously represented the victim of the
11    murder from which defendant appealed his conviction and sentence.
12    Defendant’s reference to United States v. Walter-Eze, 869 F.3d 891,
13    901 (9th Cir. 2017) is inapplicable.         In Walter-Eze, a direct
14    conflict between the defendant and his own counsel’s economic
15    interests arose after the district court offered counsel the choice
16    “of obtaining a requested continuance but paying fees” and a
17    potential state bar reprimand “or foregoing the continuance and
18    avoiding the fees and possible sanctions.”         Id. at 900.
19          Defendant has not argued that his interests were averse to the

20    interests of any of the individuals who entered into DPAs or to the

21    interests of his attorney.       Rather, defendant merely speculates that

22    his attorney’s duty to Arsan “sealed his lips” to seeking a DPA for

23    defendant and precluded the defense from arguing a sentencing

24    disparity among similarly situated defendants.          (Dkt. 368 at 10)

25    Both arguments are contradicted by the record.          First, the defense,

26    including the attorney at issue, expressly sought a DPA from the

27    government as early as 2018.       (Lucero Declaration, Ex. 1, IRS

28    Memorandum of Contact, dated April 12, 2018)          At the time, AUSA Mack

                                              12
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 18 of 30 Page ID #:7670



 1    Jenkins advised that “a deferred prosecution ha[d] not been

 2    rejected.”    Id. at 2.    AUSA O’Brien made clear that should defendant

 3    seek to proffer information to the government, defendant should not

 4    do so with the expectation that a DPA would be offered.            Id.10

 5    Second, the record contradicts defendant’s assertion that the alleged

 6    conflict “sealed” counsel’s lips on arguing unwarranted sentencing

 7    disparities.    (Dkt. 368 at 11)     Prior to sentencing, the defense

 8    submitted statistical surveys of sentences imposed in unrelated cases

 9    to argue that courts show leniency toward FECA violations.            (Dkt. 122

10    at 20-23)    The defense similarly argued, “courts have consistently

11    found that the advisory Guideline range for tax crimes overstates the

12    punishment necessary to meet the goals of section 3553(a).”            (Id. at

13    26-28)     Defense counsel also argued that courts have shown leniency
14    towards similarly situated defendants convicted of FARA violations.
15    (Id. at 35-43)
16          Contrary to defendant’s assertions, none of the Chagoury
17    Subjects are similarly situated defendants within the meaning of 18
18    U.S.C. § 3553(a)(6).      Pursuant to 18 U.S.C. § 3553(a)(6), prior to
19    the imposition of a sentence, a Court shall consider several factors,

20    including “the need to avoid unwarranted sentence disparities among

21    defendants with similar records who have been found guilty of similar

22    conduct.”     See 18 U.S.C. § 3553(a)(6)(emphasis added).         None of the

23    recipients of DPAs has been found guilty of any crime, much less

24

25
             There is no constitutional right to a plea bargain, United
            10
26    States v. Moody, 778 F.2d 1380, 1385-86 (9th Cir. 1985), amended, 791
      F.2d 707 (9th Cir. 1986), let alone to a specific plea offer. “[T]he
27
      decision whether to offer a plea bargain is a matter of prosecutorial
28    discretion.” Id.; see also United States v. Sustaita, 1 F.3d 950, 952
      (9th Cir. 1993).
                                         13
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 19 of 30 Page ID #:7671



 1    similar conduct.     The public press release cited by the defense shows

 2    that the DPAs at issue did not include admissions to FARA violations,

 3    tax violations, or obstruction of justice.         Id.   Moreover, in the

 4    case of Arsan,11 the press release and DPA show that unlike the

 5    defendant, Arsan cooperated with the government’s investigation

 6    (rather than repeatedly obstructing an investigation, as defendant

 7    did) and demonstrated acceptance of responsibility.           Id.

 8    The record clearly shows that defendant has failed to identify a

 9    substantial issue as to whether an actual conflict of interest

10    adversely affected his lawyer’s performance.

11          E.    The Government Did Not Fraudulently Induce
                  Defendant’s Guilty Plea
12
            Defendant’s claim that the government concealed from defendant a
13
      hidden agenda not to recommend credit for acceptance of
14
      responsibility is entirely divorced from the facts and the
15
      evidentiary record in this case.        It paints an upside-down portrait
16
      of events as they actually transpired.
17
            Rather than conceal the fact that acceptance of responsibility
18
      was at issue, the government highlighted it for defendant prior to
19
      his execution of the plea agreement, as set forth in the government’s
20
      unrebutted declaration.      (Dkt. 267 at ¶ 11)      The parties negotiated
21
      language in the plea agreement to address this issue and supplanted
22
      boilerplate language contained within the government’s standard plea
23
      agreements that states that acceptance-of-responsibility credit would
24

25

26

27           The Arsan DPA, CR 21159-PSG, also resolved the USAO’s criminal
            11
      investigation of defendant Arsan’s tax violations. The civil aspects
28    were the subject of a closing agreement with the Internal Revenue
      Service.
                                         14
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 20 of 30 Page ID #:7672



 1    be recommended by the government “provided that defendant

 2    demonstrates an acceptance of responsibility for the offense[s] up to

 3    and including the time of sentencing” with the specific criteria set

 4    forth in the sentencing guidelines: “provided that defendant

 5    demonstrates an acceptance of responsibility for the charged offenses

 6    as defined in U.S.S.G. § 1BE1.1, including as further explained in

 7    its application notes and in particular Note 1(A).”           (attached

 8    Declaration of Daniel J. O’Brien; Dkt. 5 at ¶ 5(c) (emphasis added))

 9          Rather than a “pre-planned strategy” to deny defendant an

10    acceptance-of-responsibility recommendation, the government provided

11    defendant with numerous opportunities to merit the sentencing

12    reduction.    The government provided advance discovery on every issue

13    the parties agreed to litigate prior to filing position papers to

14    give the defendant ample time to digest the evidence and not make

15    false representations to the Court.          The government repeatedly

16    extended the time for defendant to make good on his promises in the

17    plea agreement to pay his tax obligations and to correct his FARA

18    filings.    (Dkt. 120; Dkt. 267, Ex. 1A)       In its first filing devoted

19    to the issue of acceptance of responsibility, despite defendant’s

20    breaches of the plea agreement, the government nevertheless kept open

21    the possibility that it would recommend acceptance-of-responsibility

22    credit in the future if defendant ultimately fulfilled his

23    obligations under the plea agreement.         (Dkt. 120 at 3 (“Defendant’s

24    recent behavior has made it impossible for the government to

25    recommend acceptance of responsibility at this time” (emphasis

26    added)); id. at 6 (“government declines at this time to move for a

27    third point reduction” (emphasis added)); id. at 7 (“Absent some

28    extraordinary efforts by defendant to promptly rectify the situation,

                                              15
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 21 of 30 Page ID #:7673



 1    the government will maintain this position at time of sentencing.”))

 2    The unfortunate and inexplicable history of this case involves a

 3    defendant repeatedly compounding his transgressions despite the

 4    government’s numerous efforts to save him from himself.

 5          Defendant claims that the government attempted to use the

 6    acceptance-of-responsibility recommendation to extort concessions on

 7    issues the parties agreed to litigate, but this claim is both refuted

 8    by unrebutted evidence and is a logical impossibility under the law.

 9    The government never “demanded that Zuberi stipulate to obstruction

10    of justice,” and the defendant’s citation to the government’s brief

11    (Dkt. 54 at 9-10)12 does not say any such thing.13         The government
12    repeatedly stated that defendant had “the right to litigate both
13    issues of fact and the sentencing guideline enhancements,” that “he
14    should not be punished for doing so,” and that both the government
15    and the Court “should lean heavily in favor of recommending an
16    acceptance reduction where a defendant agrees to plead guilty,
17    particularly prior to indictment.”        (Id. at 7; Dkt. 229 at 8)       The
18    “Catch-22” scenario posited by defendant is neither a creation of the
19    government nor a Catch-22.       The Sentencing Guidelines set forth the

20    criteria with respect to litigating issues in good faith: “[A]

21    defendant who falsely denies, or frivolously contests relevant

22    conduct that the court determines to be true has acted in a manner

23

24
           12 The government’s page citations are to the docketed pdf.  The
25    defense page citations are to the memorandum of points and
      authorities.
26
           13 Instead, the government provided discovery to the defense and
27    and “informed the defense that it would hold off filing its
      obstruction of justice position long enough to give defendant ample
28    time to review the evidence and consider stipulating to the
      enhancement.” (Id.)
                                         16
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 22 of 30 Page ID #:7674



 1    inconsistent with acceptance of responsibility.”          U.S.S.G. § 3E1.1,

 2    Application Note 1(A).      The law does not create an irreconcilable

 3    dilemma.    A defendant is free to present evidence, contest the

 4    government’s evidence, and argue the law; a defendant is not

 5    permitted, without penalty, to make false representations to the

 6    Court or frivolously deny the truth.

 7          Nor did the government, as defendant claims (Dkt. 368 at 22-23),

 8    argue that defendant’s pre-plea acts of obstruction should provide

 9    the basis for denying acceptance of responsibility.           Instead, the

10    government argued the opposite, stating, “Defendant’s plea of guilty

11    would have likely merited a reduction for acceptance of

12    responsibility but for his more recent conduct.”          (Dkt. 120 at 3)

13    The several bases for the government’s arguments on acceptance of

14    responsibility are clearly set forth in the record.           (Dkt. 229 at 6-

15    28)   None of those arguments pertained to defendant’s pre-plea

16    obstruction.    The government’s arguments that defendant cites (Dkt.

17    120 at 4-6; Dkt. 229 at 6-8) do not say anything about pre-plea

18    obstruction of justice.14

19

20

21           Defendant devotes a substantial portion of his motion (Dkt.
            14
      368 at 24-26) to discussing the inapplicability of U.S.S.G. 3E1.1,
22    Application Note 4, which states that typically, obstructive conduct
      indicates that a defendant has not accepted responsibility, but that
23    in extraordinary cases both the enhancement and the reduction might
      apply. The government cited this provision in its initial sentencing
24    brief on acceptance of responsibility. (Dkt. 120 at 3-4) The
      government nevertheless argued in that same brief (id. at 3) and
25    subsequently (Dkt. 229) that defendant should not be denied the
      acceptance of responsibility reduction based upon pre-plea
26    obstructive conduct. Rather, the government argued that the Court
      should not grant the reduction given his repeated violations of the
27    terms of the plea agreement by failing to pay his tax obligations and
                                              (footnote cont’d on next page)
28

                                              17
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 23 of 30 Page ID #:7675



 1          Finally, defendant’s evident satisfaction with the plea

 2    agreement before sentencing belies any claim that he was prejudiced.

 3    Defendant admits that he became aware of the government’s purported

 4    fraudulent inducement within weeks of executing the plea agreement

 5    (Dkt. 368 at 22-23), at which time he specifically determined not to

 6    withdraw his plea but rather to seek “specific performance” of the

 7    government’s “promise.”      (Id. at 26)    Only after the Court imposed

 8    sentence did defendant attempt to have his guilty plea set aside.

 9    The Ninth Circuit has expressly rejected this sort of gamesmanship.

10    See, e.g., King, 257 F.3d at 1024; Nagra, 147 F.3d at 880.

11

12          F.    The Government’s Position on the Application of the
                  Obstruction of Justice Adjustment at Sentencing Was
13                Entirely Consistent With Its Position in Its Classified
                  Sentencing Position Pleading
14

15          Defendant argues that he is entitled to “set aside” his plea
16    agreement post-sentencing because the government argued that he
17    “obstructed justice by deleting emails even after conceding he did so
18

19

20    committing ongoing FARA violations, his false representations to the
      Court, and his frivolous sentencing arguments. (Dkt. 229 at 6-28)
21    The government identified the legal basis for its position by citing
      to various provisions of Application Note 1, not Application Note 4.
22    The Court did not impose a reduction for acceptance of
      responsibility.
23
           Defendant also appears to complain that the government did not
24    provide warnings in the plea agreement that reneging on his tax
      obligations and FARA registration promises could jeopardize his
25    receiving the acceptance-of-responsibility reduction. (Dkt. 368 at
      24) In fact, however, the plea agreement does provide such warnings
26    because it cites the relevant Sentencing Guideline provision, Section
      3E1.1, which sets forth the law on this issue. (Dkt. 5 at ¶ 5(c))
27    Moreover, the government could not have fraudulently induced
      defendant’s plea by withholding such an admonition because defendant
28    could not breach his agreement prior to signing it (nor did the
      government have reason to believe he would eventually do so).
                                         18
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 24 of 30 Page ID #:7676



 1    at the government’s direction.”        (Dkt. 368 at 23)     This claim

 2    misstates the facts and is without merit.

 3          At sentencing, the government argued that defendant should

 4    receive a two-level enhancement for obstruction of justice pursuant

 5    to USSG § 3C1.1.     (Dkt. 42; Dkt. 53)      The basis for the government’s

 6    argument was that defendant had tampered with multiple witnesses

 7    (Dkt. 42 at 6-27) and had caused certain emails, and whole email

 8    accounts, to be deleted from documentary evidence previously

 9    identified by defendant’s counsel, Mr. James Bowman.           (Dkt. 42 at 27-

10    33)

11          As explained in the government’s Amended Sentencing Position Re:

12    Obstruction of Justice (Dkt. 42) and the Declaration and Exhibits

13    filed in support (Dkt. 53), during January and February 2018, Mr.

14    Bowman, in response to a grand jury subpoena seeking emails, advised

15    the government, inter alia, that (1) email correspondence using the

16    domain avenueventure.com was retained on servers maintained by

17    GoDaddy, Inc. (“GoDaddy”); (2) in addition to defendant’s

18    avenueventure.com account, there were 14 avenueventure.com accounts

19    currently stored on the GoDaddy servers, including

20    job@avenueventure.com, john.warren@avenueventure.com,

21    jon.carpenter@avenueventure.com, and renee.wu@avenueventure.com; and

22    (3) defendant had the power to access these third-party

23    avenueventure.com email accounts in his capacity as administrator or

24    by changing the account passwords.        (Dkt. 53 at ¶ 10)     On January 29,

25    2018, the government agreed to a defense request to delay production

26    of emails on the GoDaddy servers provided that the defense would

27    retain said emails for later production.         (Id. at ¶ 11; Lucero

28

                                              19
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 25 of 30 Page ID #:7677



 1    Declaration, Ex. 1)15     On February 8, 2019, Mr. Bowman informed the

 2    government that his firm no longer represented defendant and that it

 3    had returned to defendant the materials previously collected from

 4    defendant and the Avenue Companies.          (Id. at ¶ 15)

 5          On February 21, 2019, the government informed defendant’s new

 6    counsel, Thomas O’Brien, that it required production of the emails

 7    stored on the GoDaddy server.       (Id. at ¶ 16)     On August 15, 2019,

 8    defense counsel Ivy Wang produced emails that had been stored on the

 9    GoDaddy server; however, the production consisted of only 246

10    documents that were irrelevant to the government’s investigation,

11    many of which appeared to be personal (non-corporate and spam).             (Id.

12    at ¶ 17)    While earlier defense productions had tendered some
13    avenueventure.com emails going back as far as 2010, the August 2019
14    production only went as far back as August 12, 2016.           (Id.)
15    Moreover, in connection with this production, Ms. Wang stated that
16    the following accounts, previously represented by Mr. Bowman to be
17    residing on the GoDaddy server, “do not exist on the GoDaddy server”:
18

19

20
             The defense also successfully convinced the government to
            15
21    refrain from issuing any third-party subpoenas during the period of
      April 2017 through February 2019 while the parties discussed
22    defendant’s possible cooperation. (Dkt. 53 at ¶ 6) During this
      period, defendant embarked on his witness-tampering scheme in which
23    he offered millions of dollars to six witnesses in exchange for their
      silence. (Id. at ¶ 19-50; Dkt. 42 at 6-27)
24         Indeed, there is ample evidence in the record to demonstrate
      that defendant’s current application is yet another episode in a long
25    series of delaying tactics. Defendant’s purpose of delay provides
      another basis for rejecting this motion. In addition to the above,
26    defendant delayed the sale of properties to finance his restitution
      obligations (Dkt. 229 at 20-22), the execution of quitclaim deeds to
27    satisfy bond conditions (Dkt. 351 at 7, fn 5), and his surrender.
      (Id. at 5-7)
28

                                              20
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 26 of 30 Page ID #:7678



 1    job@avenueventure.com, john.warren@avenueventure.com,

 2    jon.carpenter@avenueventure.com, and renee.wu@avenueventure.com.

 3    (Id. at ¶ 18)     Of these four email accounts,

 4    renee.wu@avenueventure.com figured prominently in the government’s

 5    proof of defendant’s criminal conduct.         (Dkt. 42 at 33)

 6          In his response to the government’s claims that defendant

 7    obstructed justice, defendant argued that he had not tampered with

 8    several witnesses -- Person LL, Person C, Person MN, or US Cares

 9    investors.    (Dkt. 122 at 38-49)      However, defendant offered no

10    rebuttal to the government’s argument that he had deleted these email

11    accounts.    (Id.)

12          Defendant did not delete these email accounts at the behest of
13    any U.S. government entity, and the government never conceded or
14    suggested that he did.      See Gov’t Classified Response to Defendant’s
15    Motion for Release Pending Appeal.        As a result, the government’s
16    position that defendant deserved an obstruction-of-justice Sentencing
17    Guideline enhancement for deleting these four email accounts is not
18    inconsistent with any other government representation.
19    IV.   CONCLUSION

20          Defendant cannot show a substantial question of law or fact

21    likely to result in the setting aside of his guilty plea.            His motion

22    should be denied.

23

24

25

26

27

28

                                              21
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 27 of 30 Page ID #:7679



 1                               DECLARATION OF JOHN M. LUCERO

 2          I, JOHN M. LUCERO, declare as follows:

 3          1.     I have been a Special Agent (“SA”) with the Internal

 4    Revenue Service – Criminal Investigation (“IRS-CI”) for approximately

 5    16 years.     I am presently assigned to the El Monte, Post of Duty in

 6    the Los Angeles Field Office.        My official duties include the

 7    investigation of possible criminal violations of the Internal Revenue

 8    laws, codified in Title 26 of the United States Code; domestic

 9    currency reporting and money laundering violations, codified in

10    Titles 31 and 18 of the United States Code; and related statutes.

11    During my career as a Special Agent, I have conducted or

12    assisted in the investigation of numerous suspected violations

13    of financial fraud, criminal tax fraud, Bank Secrecy Act

14    violations, and money laundering statutes.

15          2.     Since 2016, I have been assigned to the investigation of

16    Imaad Shah Zuberi (“defendant”) for tax offenses.

17          3.     Subsequent to defendant’s sentencing and release pending

18    surrender, the IRS has tried to monitor defendant’s sale of

19    properties and the disposition of proceeds from such sales.            As part

20    of that effort, I served subpoenas upon various financial

21    institutions with a return date of May 3, 2021, the hearing date on

22    defendant’s motion to extend the time of his surrender.

23          4.     I reviewed documents produced by the USC Credit Union in

24    response to one such subpoena that pertain to a joint account in the

25    names of defendant and his deceased mother, Asifa Zuberi (“the joint

26    account”).    The joint account reflects an April 15, 2021 deposit of a

27    $106,275 check from a law firm with a reference to “Return of client

28    funds.”

                                              22
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 28 of 30 Page ID #:7680



 1            5.    I also saw two $819 direct deposits from the U.S. Treasury

 2    referenced as “Deposit ACH SSA TREAS 310 TYPE: XXSOC SEC CO: SSA

 3    TREAS 310” and a $1,400 direct deposit from the U.S. Treasury which,

 4    given the timing and amount, appears to be a coronavirus stimulus

 5    payment.

 6            6.    I searched IRS records for 1099s issued to defendant from

 7    the Social Security Administration (“SSA”) and found none.

 8            7.    IRS records for 1099s issued to defendant’s mother, Asifa,

 9    show that the last 1099 she received from the SSA was for calendar

10    year 2016.     IRS records for defendant’s father, Mubarak, show that

11    the SSA issued 1099s with Mubarak as the recipient of funds for each

12    year from 2011 through 2020.       The SSA issued the most recent 1099 on

13    or about February 11, 2021.       The 1099 identifies the payee’s address

14    as 10166 Rush Street, South El Monte, California 91773, which I know

15    based upon my familiarity with filings in this case, was often

16    utilized by defendant during the course of his FECA offenses.             The

17    total amount of payments to Mubarak during the period of 2011 through

18    2020 was $78,958.

19            8.    I am aware from filings in this case that defendant’s

20    mother passed away in April 2016 and that his father died before that

21    time.

22            9.    I have spoken to a Customer Service Representative at the

23    Social Security Administration, and have been informed that a common

24    practice that reduces the opportunity for Social Security benefits

25    fraud is that the county of the place of death or the funeral home

26    will notify the SSA of a beneficiary’s death.

27            10.   I reviewed the database Accurint to see if the deaths of

28    defendant’s parents were reported there.         The database indicates that

                                              23
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 29 of 30 Page ID #:7681



 1    Asifa Zuberi died in April 2016.        There is no indication that Mubarak

 2    Zuberi ever died.

 3          11.   Bank statements obtained by the government during the

 4    course of its initial investigation show that the defendant

 5    frequently used the joint account during the period 2012 through

 6    October 2016.     There were over 400 transactions engaged in by

 7    defendant over this period including ATM withdrawals outside the

 8    United States, election campaign contributions, credit card payments,

 9    and checks to escrow companies.

10          12.   In addition to the $106,275 deposit, the recent bank

11    statements show that on or about April 1, 2021, an $11,000 check

12    cleared from the joint account.

13          13.   Attached as Exhibit 1 is a redacted Memorandum of Contact I

14    prepared, dated April 12, 2018, that memorialized discussions between

15    prosecutors and defense counsel during the course of the Zuberi

16    investigation.

17            I declare under penalty of perjury under the laws of the

18    United States of America that the foregoing is true and correct and

19    that this declaration is executed at Los Angeles, California, on May

20    17, 2021.

21

22

23                                                    JOHN LUCERO
24

25

26

27

28

                                              24
     Case 2:19-cr-00642-VAP Document 377 Filed 05/18/21 Page 30 of 30 Page ID #:7682



 1                             DECLARATION OF DANIEL J. O’BRIEN

 2            I, DANIEL J. O’BRIEN, declare as follows:

 3            1.   I am an Assistant United States Attorney (“AUSA”) in the

 4    United States Attorney’s Office for the Central District of

 5    California (“the USAO”) responsible for the matters of United States

 6    v. Imaad Shah Zuberi, CR 19-642-VAP, and United States v. Imaad Shah

 7    Zuberi, CR 20-155-VAP.

 8            2.   The USAO maintains a database that houses form plea

 9    agreements for AUSAs to use in formulating plea agreements offered to

10    defendants.    The relevant language in the USAO’s general plea

11    agreement form that pertains to acceptance of responsibility reads as

12    follows: “At the time of sentencing, provided that defendant

13    demonstrates an acceptance of responsibility for the offense[s] up to

14    and including the time of sentencing, [the government agrees to]

15    recommend a two-level reduction in the applicable Sentencing

16    Guidelines offense level, pursuant to U.S.S.G. § 3E1.1, and recommend

17    and, if necessary, move for an additional one-level reduction if

18    available under that section.”

19            I declare under penalty of perjury under the laws of the United

20    States of America that the foregoing is true and correct and that

21    this declaration is executed at Los Angeles, California, on May 17,

22    2021.

23                                                /s/
                                            DANIEL J. O’BRIEN
24

25

26

27

28

                                              25
